Citation Nr: 1720927	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased initial rating for laxity of the left shoulder, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1972 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New York, New York, which granted service connection for laxity of the left shoulder as 20 percent disabling.  

In August 2011, the Veteran testified at a travel board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of the hearing is of record.  The case has been reassigned to the undersigned VLJ.

As the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707), the Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  By letter received in February 2017, the Veteran waived his right to such hearing.

This case was previously before the Board in May 2012 and most recently in April 2014 where it was remanded for additional evidentiary development.  The matter has returned to the Board for appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left shoulder condition is more disabling than currently evaluated.  In December 2016, the Veteran requested an additional VA examination to assess the present level of disability. See Informal Hearing Presentation dated December 2016.  

Bearing in mind the applicable laws and regulations and considering the Veteran's current contentions, the Board finds that remand is required for a new VA examination for the Veteran's service-connected laxityof the left shoulder.  

The Veteran was last provided a VA examination in June 2012.  Since the Veteran's claim was last before the Board, the Court, in Correia v. McDonald, issued a decision finding that VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 28 Vet.App. 158 (2016); 38 C.F.R. §4.59 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Critically, this type of joint testing was not accomplished during the Veteran's most recent June 2012 VA examination.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  Accordingly, additional VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected laxity of the left shoulder.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

(a) In so doing, the VA examiner should ensure that, consistent with 38 C.F.R. § 4.59, the VA examination report contains range of motion testing of the lumbar and cervical spine, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing and whether there is any functional loss (please describe).  If any of the range of motion testing described above cannot be performed or is not medically appropriate, it should be explained why.  

Failure to do so will result in an examination report being found inadequate.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment of the lumbar spine on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner must explain the rationale for any opinion expressed, citing to supporting factual data/medical literature.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence, if any.  

2. Upon completion of the requested development and any additional development deemed appropriate, the AOJ should readjudicate the claims for entitlement for an increased rating for his service-connected laxity of the left shoulder.

If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


